Title: From Alexander Hamilton to Abishai Thomas, 13 June 1792
From: Hamilton, Alexander
To: Thomas, Abishai



Treasury department June 13th 1792
Sir

I referred your Letter of the 12th inst. to the Comptroller of the Treasury for the purpose of receiving from him the requsite information.
A copy of his answer is inclosed.
I am clearly of opinion that the Certificate or receipt, in question, was inadmissible on the loan proposed by the Act of Congress, to which you refer.
With much consideration   I remain Sir   Your obedient servant
Alex Hamilton
Ab. Thomas EsquireAgent for the State of N. Carolina
